Citation Nr: 1505378	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-36 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim for service connection for bipolar disorder.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

As discussed below, the Board is reopening the claim of entitlement to service connection for PTSD. In addition, the Board has construed the Veteran's claim to reopen as encompassing an application to reopen the previously denied claim for service for bipolar disorder.  Regarding the merits of the claims, the Board has recharacterized the issues as entitlement to service connection for PTSD and for an acquired psychiatric disorder other than PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In December 2014, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for PTSD and for acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied service connection for PTSD and bipolar disorder in an unappealed March 2007 rating decision. 

2. The evidence received since the March 2007 rating decision relates to an unestablished fact necessary to substantiate the claims for PTSD and bipolar disorder.


CONCLUSION OF LAW

1. The March 2007 rating decision denying the claims for service connection for PTSD and bipolar disorder is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2. New and material evidence has been received, the claim for service connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received, the claim for service connection for bipolar disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the Veteran's request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

The Veteran seeks to reopen his claim for service connection for psychiatric disorder, diagnosed as PTSD and bipolar disorder.

The RO denied service connection for PTSD in a March 2007 rating decision. The denial was based on a finding that there was no clear diagnosis of PTSD.  The RO also denied a claim for service for bipolar disorder, noting that there was a diagnosis of the disorder many years after service, and that there was no nexus between the Veteran's service and bipolar disorder.

The Veteran submitted a notice of disagreement with the decision with respect to the claim for PTSD and the RO subsequently issued a Statement of the Case based upon all evidence of record at that time in June 2008.  However, the Veteran did not submit a timely Form 9, Appeal to the Board, following the issuance of the Statement of the Case. That decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as was the applications to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Here, the submitted evidence includes a June 2009 statement from a VA staff psychologist noting that the Veteran had been diagnosed with PTSD with related symptoms of depression, which he related to his report of in-service military sexual trauma.  Additional VA outpatient treatment records also document diagnosis and treatment of PTSD and bipolar disorder.

In particular, an April 2007 social worker note indicates diagnoses of bipolar disorder and PTSD related to severe childhood neglect, abandonment, sexual and physical abuse, and reported rape in military at age 17.

The Veteran's sister also submitted a statement in August 2012 indicating that she observed the Veteran's psychiatric symptomatology immediately following his discharge from service and that he returned from service in a state of depression and withdrawal.

During the Veteran's December 2014 Board hearing, the Veteran described psychiatric symptoms in service following an in-service sexual assault and described his problems following service.

The additional evidence received since the March 2007 rating decision relates to a diagnosis of PTSD, an unestablished fact necessary to substantiate the claim. The evidence is new, material and serves to reopen the claim.

As regards the claim for service connection for bipolar disorder, the newly-received evidence reflects a potential link between the post-service diagnosis of bipolar disorder and in-service symptomatology or the reported military sexual trauma in service, an unestablished fact necessary to substantiate the claim. The evidence is new, material and serves to reopen the claim for service connection for bipolar disorder.


ORDER

The application to reopen the claim for service connection for PTSD is granted.

The application to reopen the claim for service connection for bipolar disorder is granted.
REMAND

The Board's review of the claims file reveals that additional development on the claim for service connection for an acquired psychiatric disorder, to include PTSD is warranted.

In this case, the Veteran contends that he is entitled to service connection for to a psychiatric disorder, to include PTSD, as he believes that this disorder is due to an in-service sexual assault.  In various written statements, the Veteran has alleged that he was picked up by two fellow soldiers on their way back to base at Fort Benning in October 1977, who physically assaulted and raped him.  He subsequently went absent without leave.

While the Veteran's service treatment records do not document the account of a sexual assault, he did report symptoms of nervousness and anxiety in August 1976 for one year.  In January 1977 he was assessed with anxiety.  Another report notes shakes, nervous twitching, and insomnia since service entrance.  A mental health consultation in January 1977 reflects that the Veteran seemed to experience nervous tension due to job-related pressures and being stationed at that post.  It was suggested that he consider a transfer.  A May 1977 mental status evaluation reflects normal findings and the Veteran met retention standards.  He was started on Antabuse in December 1977.  A January 1979 report notes nerves and anxiety in response to preparing for upcoming inspections.

In addition, service personnel records note that the Veteran was disciplined for infractions such as sleeping at his post, failing to appear for duty, refusing commands, and going absent without leave in November 1976, December 1976, April 1977, June 1977, October 1977, July 1978, December 1978, and March 1979.

In written statements, a VA staff psychologist, Dr. S., indicated that the Veteran had been diagnosed with PTSD.  In an October 2012 statement, Dr. S. wrote that the Veteran's diagnosis of PTSD was based on an incident of military sex trauma during his military service, which was followed by significant negative changes in his behavior arid functioning.  He noted that he believed that the incident was connected to the Veteran's symptoms of PTSD and depression.

The Veteran's sister also submitted a statement indicating that she observed the Veteran's behavioral changes after service, including depression and heavy drinking.  She reported that he eventually broke down and told her about the in-service assault. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f). 

38 C.F.R. § 3.304(f)(4) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.

Here, the Veteran has not been afforded an examined the nature and etiology of the claimed psychiatric disorder, to include PTSD and bipolar disorder. Given the foregoing, the Board believes that such an examination is necessary to resolve the claim.

As noted by the Veteran's representative in a December 2014 correspondence, and during the December 2014 hearing, the Veteran has not been provided the required notice under 38 C.F.R. § 3.304(f)(4) pertaining to PTSD claims based upon an in-service assault or sexual assault. Such development should be undertaken on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records. 

The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for acquired psychiatric disorder, to include PTSD and bipolar disorder. This letter should also contain the including the implementing regulations set forth in 38 C.F.R. § 3.304(f)(4) pertaining to PTSD claims based upon an in-service assault or sexual assault.
 
3. The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed acquired psychiatric disorder, to include PTSD and bipolar disorder. The entire electronic claims file, must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

In reviewing the Veteran's claims file, the examiner should identify all evidence suggestive of an in-service sexual assault, to include the Veteran's and his sister's statements, as well as service treatment and personnel documenting complaints of nervous trouble and anxiety and disciplinary actions, and the June 2009, September 2009 and October 2012 statements from the treating VA psychologist. 

If the examiner determines that an in-service sexual assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the in-service stressor. The examiner is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD. If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.

The examiner should also identify all current psychiatric disorders other than PTSD. For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder had its onset in service or within one year of discharge, or is otherwise causally or etiologically related to the Veteran's service. 

The examiner is advised that the Veteran is competent to report symptoms and treatment and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

 A complete rationale should be provided for any opinions expressed. 

4. The AOJ should undertake any additional development deemed warranted.
 
5. Then, the AOJ should readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


